Citation Nr: 1605239	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  09-39 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a neurological disability of the feet (originally claimed as numbness of the feet (other than bilateral pes planus)).  

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from July 1974 to June 1976.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a March 2013 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The Board remanded this case twice for further development, most recently in April 2015.  The development requested having been completed, the case is now appropriate for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Symptoms of a back disability were not continuous or recurrent in service or since service separation; arthritis did not manifest to a compensable degree during or within one year of active service; there is no medical nexus between the current back disability and active service; and the Veteran does not have any service-connected disabilities.

2.  Symptoms of a neurological foot disability were not continuous or recurrent in service or since service separation; there is no medical nexus between any current bilateral foot disability and active service; and the Veteran does not have any service-connected disabilities.

3.  The Veteran does not have a current diagnosis of PTSD; symptoms of an acquired psychiatric disability other than PTSD were not continuous or recurrent in service and have not been continuous or recurrent since service separation; and there is no medical nexus between the current psychiatric disability and active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for a neurological disability of the feet are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3.  The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

In this case, the evidence of record demonstrates a current diagnosis of arthritis.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the Veteran was not diagnosed with arthritis within one year of separation from service, nor has there been continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as arthritis, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).       

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Id.  

To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512   (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Back and Foot Disabilities

The Veteran contends that he has a current back disability and bilateral foot numbness that are related to active service.  With regard to the back disability, he contends that he injured his back in 1975, during active service, when he slipped and fell down a mountain.  He also avers that his back disability was caused by an altered gait due to his foot problems.  

With regard to the claimed foot disability, he avers that he began experiencing foot numbness during basic training due to excessive marching.  He also contends that his foot numbness is caused by the claimed back disability.  

At the outset, regarding the Veteran's assertions of entitlement to secondary service connection, as he does not have any service-connected disabilities (and none are granted herein), service connection for the back or foot disabilities cannot be granted as secondary to any service-connected disability as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 430 (1994).

Next, after a review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease manifesting a back disability during active service, that temporary foot numbness resolved prior to separation, and that symptoms of the claimed disorders were not continuous or recurrent in service.    

The Veteran's July 1974 service enlistment examination report is negative for any findings or complaints of back problems or foot numbness, and clinical evaluation of relevant systems is marked as normal.  Moreover, the Veteran checked "no" next to "recurrent back pain" and "foot trouble" on his Report of Medical History.  

With regard to the claimed back disability, service treatment records are negative for any report, complaints, findings, treatment, or diagnosis of a back problem.  Service treatment records show that in March 1975, the Veteran did slip and fall, but there is no report of back pain or injury associated with the fall.  Rather, he stated at the time that he hit his left flank posteriorly and was diagnosed with a left flank contusion.  He also reported soreness of the left hand, and stated that he had hit his head on some rocks.  His lack of reporting any back pain or injury at the time of the March 1975 fall is highly probative evidence against his current claim, as it is presumed that he would report all relevant symptoms in the course of seeking treatment.  

Moreover, the June 1976 separation examination report indicates normal clinical evaluation of the spine, and no diagnosis with regard to the back is recorded, again providing highly probative evidence against the current claim of continuous or recurrent back disability symptoms during active service.  

The Board acknowledges the two "buddy statements" submitted by the Veteran in May and June 2014 from fellow soldiers stating that they served with him and knew that he had injured his back when he fell down in 1975.  However, as noted above, service treatment records simply do not record any complaint of or finding of an injury to the back.  

The Board also acknowledges the Veteran's contention that, following his 1975 fall, he was placed on light duty for seven months due to a back injury.  However, his service personnel records do not document any physical profiles for a back problem.  Moreover, a March 1975 note indicates that he was discharged to duty in good condition following his slip and fall.  

Next, with regard to the feet, in August 1975, the Veteran reported numbness of the bilateral feet.  The clinician, however, focused on the diagnosis of pes planus, and made no diagnosis with regard to the complaints of numbness.  Moreover, despite numerous episodes of and treatment for problems relating to his pes planus, service treatment records are devoid of any further complaints or reports of numbness of the feet, including the June 1976 separation examination report.  Indeed, the separation examination report indicates that clinical evaluation of the feet was marked as normal, demonstrating that the foot numbness had resolved prior to separation.    

In sum, service treatment records show temporary foot numbness that resolved prior to separation, and are silent as to any symptoms of a back disability.  In addition, the preponderance of the evidence demonstrates that the Veteran did not have continuous or recurrent symptoms of either of the claimed disorders during active service.  

In the case of arthritis (in this case, the back disability), if there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the preponderance of the evidence demonstrates that symptoms of the claimed disorders have not been continuous or recurrent since separation from active service in June 1976.  As noted above, the June 1976 separation examination report is silent as to any symptoms of either a back or foot disability.  

Following separation from service in June 1976, the evidence of record does not show any complaints, diagnosis, or treatment for a back disability until January 2003, when private treatment records indicate the Veteran reported that he had been diagnosed with a bulging disc in 1999, and that, over the past two weeks, he had experienced back pain with radiating right leg pain.  X-ray studies revealed narrowing at L3-L4 and some anterior osteophytes, and he was diagnosed with lumbar radiculopathy and a probable herniated disc.  A subsequent MRI study revealed degenerative disc disease from L3 to S1 as well as a disc herniation at L4-L5.     

The first post-service documentation of complaints or treatment for foot numbness is dated January 2007, when the Veteran filed his claim for service connection.  Moreover, post-service treatment records are negative for any complaints of foot numbness, with the exception of the October 2015 VA examination, at which the Veteran reported pain and numbness in his right lower extremity extending to the right foot, which, as noted by the VA examiner, had been diagnosed as lumbar radiculopathy.    

The absence of post-service complaints, findings, diagnosis, or treatment for the claimed disorders for at least 23 years after service separation is one factor that tends to weigh against a finding of continuous or recurrent symptoms of the claimed disorders after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of the claimed disorders have not been continuous or recurrent since service separation includes a January 1981 physical examination report (conducted for Reserve service) that indicates normal clinical evaluations of the spine and feet.  Moreover, the Veteran checked "no" next to "recurrent back pain" and "foot trouble," providing highly probative evidence against his current claim of continuous or recurrent symptoms of a back and bilateral foot disability since active service.  

In addition, the history of symptoms provided by the Veteran in the context of seeking medical treatment weighs against his current claim.  For instance, during the January 2003 visit to the private physician, the Veteran reported that, while he had been diagnosed with a herniated disc in 1999, he had experienced relief since then with an epidural steroid injection, and stated that he had only experienced back and leg pain for the prior two weeks.  Moreover, he did not relate his back or leg/foot problems to active service.  This history provided by the Veteran provides highly probative evidence against his current claim that he has had continuous or recurrent back or foot disability symptoms since active service. 

The Board also finds that the preponderance of the evidence demonstrates that arthritis did not manifest to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no arthritis symptoms during the one year period after service, and no diagnosis or findings of arthritis of any severity during the one year post-service presumptive period.  Indeed, the evidence does not demonstrate a diagnosis of back arthritis until 2003, when an MRI study showed degenerative changes.  For these reasons, the Board finds that arthritis did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309 (2015).

With regard to the Veteran's recent assertions made in the context of the current disability claim of continuous or recurrent back and foot disability symptoms since service, the Board finds that, while the Veteran is competent to report the onset of symptoms of the claimed disorders, these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of continuous or recurrent symptoms of the claimed disorders after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, including the June 1976 separation examination report, which are negative for any signs, symptoms, complaints, treatment, or diagnoses of a back disability and demonstrate that the single complaint of foot numbness resolved prior to service separation; the post-service 1981 physical examination report which is negative for any back or foot problems; the post-service 2003 treatment records indicating that the Veteran did not relate the onset of his back and foot symptoms to active service; and the lack of any documentation of reports or treatment for the claimed disorders until at least 1999, 23 years after service separation.

As such, the Board does not find that the evidence sufficiently supports continuous or recurrent symptomatology of the claimed disorders since service, so as to warrant a finding of a nexus between the current disorders and active service. 

The Board acknowledges the Veteran's belief that his current disabilities are related to active service.  However, his statements alone do not establish a medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions on questions of etiology.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis, etiology, or causation of a specific disability.  The question of diagnosis and causation, in this case, involves complex medical issues that the Veteran is not competent to address.  Jandreau.

Moreover, the Board finds that no competent medical opinions are of record which support a relationship between the Veteran's current claimed disorders and active service, nor is there any other indication in the medical evidence of record that there is a relationship between the current claimed disorders and active service.  

The Veteran was afforded VA examinations with regard to his claimed back and foot disabilities in October 2015.  With regard to the back disability, the Veteran reported that he had experienced back pain ever since his fall in 1975, but that his back problems were not addressed during active service.  The VA examiner provided a negative nexus opinion, noting that service treatment records, including the separation examination report, were negative for back pain, that the etiology of the herniated disc documented in 2003 was not recorded, and that post-service treatment records were silent for any back problems for many years after service separation.    

Next, with regard to the claimed foot disability, the October 2015 VA examiner provided a negative opinion, noting that post-service treatment records were silent for any foot issues, that pain and numbness of the right lower extremity had been diagnosed as lumbar radiculopathy, and that these right-sided symptoms had manifested many years after service separation.  

In sum, the weight of the competent evidence demonstrates that there is no relationship between the Veteran's claimed disorders and active service.  There are no contrary opinions of record.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current claimed disorders and his military service, including no credible evidence of continuous or recurrent symptoms of the claimed disorders during active service, continuous or recurrent symptomatology of the claimed disorders following service separation, or competent medical evidence establishing a link between the claimed disorders and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claims for service connection for the back and foot disabilities, and outweighs the Veteran's more recent contentions regarding in-service continuous or recurrent symptoms and continuous or recurrent post-service symptoms.  

For these reasons, the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Psychiatric Disability

The Veteran contends that he has a psychiatric disability, to include PTSD, as a result of events that occurred during active service.  Specifically, he avers that he became depressed after he fell down a mountain in 1975 during active service and was unable to resume his normal duties as a result of his injuries.  In addition, he avers that he has felt depressed and anxious ever since he was hospitalized for hepatitis during active service, during which time he feared for his life.      

In addition to the laws and regulations outlined above, service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

With regard to the first element necessary for a grant of service connection for PTSD (medical evidence of PTSD), the Board finds that the weight of the evidence is against a finding that there is a current diagnosis of PTSD.  The first requirement for any service connection claim is competent evidence of existence of a current disability.  Brammer, 3 Vet. App. at 225.    

The Veteran has a long history of psychiatric evaluation and treatment as well as substance abuse.  Private treatment records show treatment for substance abuse beginning in 1990, while VA treatment records show psychiatric evaluation and treatment beginning in 2008.  While some treatment records reference a diagnosis of PTSD, it is made only by history.  

An important basis for weighing various references to PTSD is the purpose for which they are recorded.  This can generally be surmised from the context of report.  See Lee v. Brown, 10 Vet. App. 336 (1997) (a medical opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words).  Simple references in the medical record that the Veteran is being followed for PTSD or noting a diagnostic history of PTSD are not presented as comprehensive diagnoses, but are presented typically in summary or list format to give treatment providers an overview of the Veteran's various disorders, and in some cases, the medications prescribed for each.  Such non-diagnostic references may be based on a discussion with the Veteran.  In this case, the Veteran has often informed treatment providers that he has PTSD or is being treated for PTSD.  Such references may also be based on a review by the clinician of the Veteran's treatment records.  However, in a voluminous record such as this one, the variances in diagnoses, preliminary diagnoses, and questioned diagnoses, undoubtedly increases the likelihood of a disconnect between these informational references and the concurrent consensus of his psychiatric treatment providers as to his actual diagnosis.

For instance, in a May 2015 VA suicide prevention note, a VA staff physician noted "PTSD by history" in addition to "depressive disorder," "alcohol use disorder," and "cocaine use disorder," in the additional comments section of the note.  References to a history of PTSD cannot necessarily be interpreted as a diagnosis.  The question that must be determined is whether there is a diagnosis of PTSD at any time since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative).  The multiple references to PTSD by history in this case are not interpreted as a finding that PTSD is a current disability, or that it has been present at any specific time pertinent to the appeal.  

In October 2015, VA obtained a VA examination and opinion to address, in part, the question of the appropriate psychiatric diagnosis.  The VA examiner, a psychologist, concluded that the Veteran does not have a diagnosis of PTSD that conforms to the DSM-V criteria.  Namely, the examiner stated that the claimed stressors, which included depression resulting from returning to the United States from Germany by reason of a diagnosis of hepatitis resulting from drug use, were not adequate to support a diagnosis of PTSD.  Moreover, although the Veteran experiences minimal mental health symptoms that could be considered as being consistent with a diagnosis of PTSD, the VA examiner stated that he did not exhibit any trauma-related anxiety symptoms, such as traumatic re-experiencing, emotional and behavioral avoidance, cognition changes, and hyperarousal.  The examiner further noted that while it is possible that the Veteran met the criteria for a PTSD diagnosis at some point in the past (as suggested by his mental health records), he does not meet the threshold for all criteria at present.  Rather, his symptoms improved with trauma-focused treatment, and he has been the recipient of significant long-term treatment which potentially led to the abatement of his trauma-related symptoms.  The examiner concluded that the symptoms expressed by the Veteran and documented in his recent mental health records more accurately reflected a diagnosis of unspecified depressive disorder with anxious distress.  
    
The VA examiner's opinion is supported by the medical evidence of record, which, as stated above, includes references to PTSD by history only.  Indeed, in a May 2015 VA treatment note, the clinician noted that the only PTSD symptom endorsed by the Veteran was tearfulness while recalling being hospitalized for hepatitis during active service and reporting that he feared that he would die.  The clinician assessed cocaine use disorder, alcohol use disorder by history, cannabis use disorder by history, tobacco use disorder by history, opiate use disorder in sustained remission, and unspecified depressive disorder versus substance-induced depressive disorder using DSM-V criteria.  Notably, she did not diagnose PTSD, even by history, and despite noting the single PTSD symptom.  

A reference by a clinician that certain traits or symptoms of PTSD are demonstrated does not establish a diagnosis; indeed, the inclusion of such caveats or qualifiers directly implies that a full diagnosis is not believed to be supported.  In other words, there is no need to refer to PTSD traits if the clinician believes the patient actually has PTSD.   

Moreover, an October 2008 VA treatment note indicates that, after an increase in his dose of Prozac, the Veteran reported feeling much better and stating that he had "gotten over the memories of when he was sick in Germany a long time ago," and that he had "moved on."  This note further supports the VA examiner's conclusion that the criterion of re-experiencing did not exhibit any trauma-related anxiety symptoms.    

The Board acknowledges a June 2015 VA group therapy note in which an addiction therapist assessed PTSD on Axis I, purportedly using DSM-V criteria.  However, the therapist does not have any credentials listed that would lend probative weight to her rendering of a diagnosis.  Moreover, the substance of the note is directed at a group, rather than to the Veteran as an individual, and there is no indication that the therapist conducted a mental health evaluation of the Veteran that would enable her to determine the appropriate diagnosis.  Therefore, this single Axis I diagnosis of PTSD (not by history) is given very little probative weight by the Board.  

Accordingly, the Board finds that the greater weight of the probative evidence is against finding that the Veteran has a current diagnosis of PTSD.  Thus, in specific reference to the PTSD aspect of the appeal, the Board reiterates that in the absence of proof of a present disability there can be no valid claim.  Brammer.  As a result, the claim for service connection for PTSD is denied. 

As above, the Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, 21 Vet. App. 319.  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply.  

The Board has considered the Veteran's statements regarding his symptoms, and acknowledges that he is competent to give evidence about what he experienced; for example, he is competent to discuss his depression and other experienced symptoms.  See Layno, 6 Vet. App. 465.  However, in the present case, although his depression and other symptoms are found to be capable of lay observation, the diagnosis of PTSD is not within the province of a layperson, as such a diagnosis requires psychiatric testing and evaluation by a mental health professional, and thus his statements to the effect that he has a diagnosis of PTSD do not constitute competent evidence.

Next, the Board has considered whether service connection for any psychiatric disability other than PTSD is warranted.  

After a review of the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that an acquired psychiatric disability did not have its onset during active service.  

Service treatment records are negative for signs, symptoms, findings, treatment, or diagnosis of any psychiatric disability.  The treatment records associated with his hospitalization for hepatitis from March to June 1976 are negative for any report or complaints of mental health symptoms.  A May 1976 note from the Ft. Benning Hospital where the Veteran was transferred from Germany indicates that, upon arrival, he was in no apparent distress and had no complaints.  Moreover, the June 1976 separation examination report indicates a normal psychiatric evaluation.    

Next, having reviewed the evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran's current psychiatric disability, diagnosed as depression, is related to active service.  Symptoms of a psychiatric disability have not been continuous or recurrent since service separation in June 1976.  Following service separation in June 1976, the evidence of record shows no mention of psychiatric symptoms until 1990, when the Veteran was admitted to a private hospital for substance abuse treatment.  Even then, his diagnoses were not related to psychiatric symptoms, but, rather, to his substance abuse problems, and included cocaine dependence, stimulant withdrawal syndrome, alcohol dependence, cannabis dependence, nicotine dependence, and heroin dependence.    

The absence of post-service complaints, findings, diagnosis, or treatment for 14 years after service separation until 1990 is one factor that tends to weigh against a finding of continuous symptoms of a psychiatric disability after service separation.  See Buchanan (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  Even then, the treatment focused on his substance abuse problem rather than psychiatric symptoms.  

Other evidence of record showing that symptoms of an acquired psychiatric disability were not continuous or recurrent since service includes a January 1981 examination report for Reserve service that indicates a normal psychiatric evaluation.  Moreover, the Veteran checked "no" next to "depression or excessive worry" and "nervous trouble of any sort" on his Report of Medical History at that examination, providing highly probative evidence against his claim that he has experienced psychiatric symptoms since active service.  

In addition, more current treatment notes suggest that psychiatric symptoms have been intermittent, and that more recent stressors have triggered the onset of symptoms.  For instance, a June 2009 VA treatment note indicates that the Veteran reported that he was doing much better, in that he was not crying, his life was better, and he was feeling very good.  The clinician at that time determined that his depression had resolved.  In addition, there are multiple treatment notes, including one from December 2012, indicating that the Veteran was symptom free, with a period of sobriety from 1990 until 2011, when he relapsed due to his shoulder pain becoming unbearable and financial pressures.  In February 2013, he reported that his mother had died at Thanksgiving and that his wife had left him, and, therefore, he was seeking outpatient psychiatric treatment.  Thus, the Veteran's own report of psychiatric symptoms provides probative evidence that psychiatric symptoms were not continuous or recurrent since service separation, but, rather, more current life stressors triggered the onset of his current symptoms.       

As noted above, while the Veteran is competent to report the onset of his psychiatric symptoms, his more recent assertions made in the context of the current disability claim of continuous or recurrent psychiatric symptoms since service are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's assertion of continuous or recurrent psychiatric symptoms after service is not accurate because it is outweighed by other evidence of record that includes the more contemporaneous service separation examination report which shows a normal psychiatric evaluation; the 1981 examination report indicating normal psychiatric evaluation and the Veteran's Report of Medical History on which he indicated no psychiatric symptoms; the more current treatment notes suggesting the recent stressors triggered the onset of his current symptoms; and the lack of any documentation of reports or treatment for psychiatric symptoms until 1990 (and, even then, it was for substance abuse problems and not depression).  As such, the Board finds that the evidence does not sufficiently support continuous or recurrent psychiatric symptomatology since service so as to warrant a finding of a nexus between the current psychiatric disability and active service. 

The Board acknowledges the Veteran's belief that his current psychiatric disability is related to active service.  However, his statements alone do not establish a medical nexus.  Indeed, as noted above, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions on questions of etiology.  See Jandreau; see also Barr (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis, etiology, or causation of a specific disability.  The question of diagnosis and causation, in this case, involves complex medical issues that the Veteran is not competent to address.  Jandreau.

Moreover, the Board finds that no competent medical opinions are of record which support a relationship between the Veteran's claimed psychiatric disability and active service, nor is there any other indication in the medical evidence of record that there is a relationship between the claimed psychiatric disability and active service.

As noted above, while some treatment notes reference the treatment for hepatitis during active service, the primary basis for the current psychiatric diagnoses appears to be more recent, post-service stressors.  For example, as noted above, in February 2013, the Veteran sought outpatient psychiatric treatment for family stressors.  Subsequent treatment notes dwell on family and financial stressors.  Moreover, other treatment notes suggest that his depression is substance-induced, and/or related to chronic pain (see, for example, the October 25, 2015, VA treatment notes).  

Moreover, the October 2015 VA examiner opined that the Veteran's current psychiatric symptoms and diagnoses are less likely than not related to or incurred during his military service.  Rather, that examiner stated that his current diagnoses are deemed to reflect affective responses to historical and ongoing psychosocial stressors that are exacerbated by his long-term polysubstance abuse.  The examiner noted the negative service treatment records, noting that there was no evidence in the Veteran's service records to support his claim that he experienced mood swings and depression as a result of his diagnosis of hepatitis.  This opinion was based on a thorough interview and evaluation of the Veteran as well as review of his claims file, including his service treatment records and post-service treatment records, and, therefore, is considered highly probative by the Board.  Moreover, there are no contrary opinions of record.     

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current psychiatric disability and his military service, including no credible evidence of continuous or recurrent symptoms of the claimed disability during active service, continuous or recurrent symptomatology of the claimed disability following service separation, or competent medical evidence establishing a link between the claimed disability and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a psychiatric disability, and outweighs the Veteran's more recent contentions regarding in-service continuous or recurrent symptoms and continuous or recurrent post-service symptoms.  

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The duty to notify in this case was satisfied by way of April 2007, February 2008, and July 2013 letters.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements, including his testimony at the March 2013 Board hearing.

As noted in the Introduction, in April 2015, the Board remanded this case to obtain additional records of hospitalization from 1975 and 1976.  Those records were obtained and associated with the claims file.   

In addition, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2013 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.
  
As discussed above, VA examinations were obtained relevant to the claimed disabilities in October 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr at 312.  The Board finds that the VA examinations obtained in this case are adequate.  The opinions were predicated on a full reading of the private and VA medical records in the Veteran's claims file as well as thorough physical and psychiatric evaluations.  The VA nexus opinions considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical and mental health examinations, and the statements of the Veteran, and provide complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



[CONTINUED ON NEXT PAGE]

ORDER

Service connection for a back disability is denied.  

Service connection for a neurological disability of the feet is denied.  

Service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


